DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 8 and 16-20 are currently being examined.
It is noted that claims 9-15 should have the status identifier “Cancelled”. These claims currently have no status identifier.

Claim Rejections - 35 USC § 112
Claims 1, 2, 7, 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the word “ranging” in line 15 of this claim is meant to indicate that the amount is in the range from about 6 wt% to less than about 
Claims 2, 7, 8 and 16-20 all depend from claim 1 and thus, are also rendered indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slivniak-Zozin (US 2012/0134695) in view of Alexandrovich et al. (US 6,608,641, Chang et al. (US 2010/0247891) and Soira et al. (WO 2013/060377 A1).
Regarding claims 1, 7 and 8, Slivniak-Zozin (Paragraphs 5-11) teaches an electrostatic printing apparatus that has photoconductor 28 on which is formed and developed an electrostatic ink image that is transferred to the release layer of an intermediate transfer member 34, which then transfers the image to a print medium. The intermediate transfer member (Paragraph 12) comprises a support that can be a drum that has a high degree of thermal conductivity, a fabric layer on the support (Paragraph 14), at least one rubber layer (Paragraphs 15 and 20) and a release layer that can be formed from silicone rubber (Paragraphs 22-25) that can also contain carbon black (Paragraph 19) to render the layer somewhat conductive.
Slivniak-Zozin does not teach the material that the drum support is formed from.
Alexandrovich (Paragraph bridging Columns 9 and 10 and claim 11) teaches that preferably the core of an intermediate transfer roller is formed from metal, preferably aluminum.

Slivniak-Zozin, using a metal support as taught by Alexandrovich, teaches adding carbon black, not carbon nanotubes to the release layer. 
Chang (Paragraphs 6-20) teaches that adding about 0.1 to about 5 weight percent of carbon nanotubes to the surface layer of an intermediate transfer belt instead of adding carbon black provides conductivity for the layer and allows for a homogenous dispersion of the filler and does not cause deterioration of the physical properties of the layer that would be caused by the inclusion of the carbon black.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carbon nanotubes in the amount of Chang in the surface layer of Slivniak-Zozin, in place of the carbon black, in order to render the surface layer conductive without deteriorating the physical properties of the layer and allowing the filler to be well dispersed. 
While Chang teaches the upper limit of the content at about 5 weight percent and the instant claims have a lower limit of about 6 wt%, given the terminology “about” in both instances, the teachings of Chang would encompass values nearby but above 5 weight percent and the claimed subject matter would encompass values nearby but below 6 weight percent. Thus, the ranges either overlap or the instantly claimed amount of about 6 wt% and that taught by Change are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of about 5 weight percent disclosed by Chang and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of carbon nanotubes disclosed in the present claims is but an obvious variant of the amounts disclosed in Chang, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, as set forth in MPEP 2144.05, differences in concentration will not support patentability unless there is evidence indicating the concentration is critical. 
Slivniak-Zozin (Paragraphs 23 and 25) teaches using crosslinked silicone rubber to form the release layer and teaches underlying priming layers (Paragraph 21). 
Slivniak-Zozin does not teach a specific silicone rubber to use.
Soira (Paragraph 26) teaches a specific silicone release formulation that provides excellent adhesion to the underlying substrate (Paragraph 29) when used in combination with primer layers (Paragraphs 23 and 24). The silicone polymer of Soira can be as claimed (Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the crosslinked silicone of Soira, as the 
The surface layer of Slivniak-Zozin in view of Alexandrovich, Chang and Soira does not require additional components beyond the silicone rubber and the carbon nanotubes.
Regarding claim 2, Chang (Paragraph 55-56) teaches that the nanotubes can be single-walled or multi-walled and have a diameter of about 0.5 to 200 nm, for example about 1 to 10 nm.
Regarding claim 16, Slivniak-Zozin (Paragraph 14) teaches that the fabric layer can have a thickness of about 200 microns.
Regarding claims 17 and 18, the rubber layers can be a nitrile rubber compressible layer (Paragraph 15) and a conforming acrylic elastomer (rubber) layer with a Shore A hardness of less than about 65 (Paragraph 20).
Regarding claim 19, top layer 58 can be a layer formed from the same material as the compressible layer 56 (Paragraph 16). The materials include a rubber material (Paragraph 15) and a conductive material such as carbon black or metal fibers (Paragraph 19).
Regarding claim 20, given that top layer 58 is formed of rubber it would be to some degree compressible. As stated above, it can be a rubber material that includes carbon black or metal fibers. Conducting layer 60 is optional (Paragraph 19). As shown in Figure 2, with layer 60 not present, layers 58 and conforming layer 62 would be in direct contact. 

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Chang et al. (US 2010/0247891) teaches away from the newly claimed content range for the carbon nanotubes. However, while Chang teaches the upper limit of the content at about 5 weight percent and the instant claims have a lower limit of about 6 wt%, given the terminology “about” in both instances, the teachings of Chang would encompass values nearby but above 5 weight percent and the claimed subject matter would encompass values nearby but below 6 weight percent. Thus, the ranges either overlap or the instantly claimed amount of about 6 wt% and that taught by Change are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of about 5 weight percent disclosed by Chang and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of carbon nanotubes disclosed in the present 
Further, as set forth in MPEP 2144.05, differences in concentration will not support patentability unless there is evidence indicating the concentration is critical. 
Due to amendments to the claims, the rejections from the February 17, 2021 Office Action are withdrawn and replaced by those presented above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 25, 2021